DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 

Claim Objections
 	Claims 11 are objected to because of the following informalities:  
 	(1) Claim 11 recites “means of trajectory”.  Appropriate correction is required.


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “means of the trajectory” in claim 11.
 	(2) “the drives for moving the laser machining head” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “means of the trajectory” (claim 11) is interpreted as “The graphics processing unit 214” (para.0075 of instant publication application).
(2) “the drive” (claims 1 and 11) is interpreted as “the drives 208 is exemplified as EtherCAT slave 210.” (para.0071 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-11 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “the drives” at line 14. There is insufficient antecedent basis for this limitation in the claim.
 	Claim 19 recites “the drives” at line 14. There is insufficient antecedent basis for this limitation in the claim.
 	 


DETAILED ACTION
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Basista et al. (US 6,128,546).
 	Regarding claim 1, Miyashita et al. discloses a method for collision avoidance of a laser machining head in a machining space of a laser machining tool (abstract, i.e., when an operation is performed in a direction (Z-axis direction) in which a machining head is brought closer to workpiece, a numerical controller that controls a laser beam machine avoids a collision of the machining head with the workpiece by switching to gap control when a gap sensor detects a gap amount between the machining head and the workpiece. At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit), having the steps of: 
 	 “monitoring a workpiece in the machining space with at least one sensor” (abstract); 
 	“checking for collision between the upright object and the laser machining head based on the predetermined cutting plan” (fig.1 shows the movement the laser nozzle from left to right at a predetermined cutting plan. The upright object of the workpiece is higher than the left. Abstract, i.e., At this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving machining head to a position determined by parameters can be selected using a mode switching unit) and/or the current position of the laser machining head; “controlling the drives for moving the laser machining head for collision avoidance in case of recognized risk of collision” (para.0013-0014, 0031 and 0033 discuss about the machining head can be controlled based on the height of the workpiece to avoid collision).
 	Miyashita et al. is silent regarding the type of the at least one sensor is optical sensor; capturing images of the workpieces; detecting a change in an image of the workpiece; detecting a change in an image of the workpiece; recognizing whether the change comprises an object standing upright relative to the workpiece.
 	Yuasa et al. discloses a method for collision avoidance of a col.1 at lines 9-12, i.e., a method for checking interference … processing program, and checking propriety for machine tools such as a NC machine tool), having the steps of: 
 	“monitoring a workpiece in the machining space with at least one optical sensor” (col.4 at lines 11-21, i.e., the image processor are connected to a three dimensional image sensing device … by a CCD camera and a projector … the image sensing device senses three dimensionally the image of the processing material W positioned and arranged on the table); 
 	“capturing images of the workpieces” (col.2 at lines 47-61, i.e., three-dimensional shape of the processing material is measured by the three dimensional measurement detector to obtain the processing material shape data and col.4 at lines 23-43, i.e., CCD camera senses the image of the tool holder and the processing tool attached to the main shaft);
 	“detecting a change in an image of the workpiece” (col.2 at lines 47-61, i.e., check … the three dimensional shape of the processing material measured by the detector … whether the difference between the processing material shape data and the product shape data at the same coordinate position);
 	“recognizing whether the change comprises an object standing upright relative to the workpeice” (col.6 at lines 43 – col.7 at line 7 and figs.3-7. Fig.6 shows the change in the image in z-direction (Zw) such that an object is part of wokrpiece at upright position and the upright position can be a relative position based on user’s viewing angle or position. Fig.4 shows the product shape having an upright where the upright of the workpiece can constitute an object. Please noted that machining space is user defined space);
 	“checking for collision between the upright object and the laser machining head based on a predetermined cutting plan and/or the current position of the laser machining head; controlling the drives for moving the laser machining head for collision avoidance in case of recognizing risk of collision” (col.7 at lines 57-67 and col.8 at lines 1- 20 and fig.3. Please that noted the col.7-col.8 discuss about the program for determine the position of the processing material W is in the space to be occupied by the machine then determine that the processing material W and the machine interfere with each other). Miyashita et al. teaches machining device with collision avoidance. Yuasa et al. teaches machining device with collision avoidance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al.  with Yuasa et al., by adding Yuasa et al.’s control program to Miyashita et al.’s device and replacing Miyashita et al.’s sensor with Yuasa et al.’s sensor (i.e., CCD camera), to provide improved computer system for precision and efficient processing (col.1 at lines 48-67 and col.2 at lines 1-14) as taught by Yuasa et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of provide improved computer system for precision and efficient processing (col.1 at lines 48-67 and col.2 at lines 1-14) as taught by Yuasa et al. 
 	Modified Miyashita et al. is silent regarding an object, having a predetermined shape according to a predetermined cutting plane, cut from the workpiece is tilted with at least a portion of the object standing upright relative to the workpiece.
 	Basista et al. teaches “an object, having a predetermined shape according to a predetermined cutting plane, cut from the workpiece” (col.6 at lines 11-20, in particular at lines 14-16, i.e., the surface of a piece of sheet material 30 that is to be cut into specific shapes. Figs.2-3 show an example of an object 38 having a predetermined shape according to a predetermined cutting plane) “is tilted with at least a portion of the object standing upright relative to the workpiece” (col.6 at lines 50-67, i.e., the sheet material 30 has been cut out, but fails to fall all the way to the bottom of the bed, it become hung up on the top portion of the bed 32. This hung-up portion of the sheet material is viewed in fig.2, designated by the index numeral 38. Examiner noted that the at least a portion of an object 38 is tilted and standing upright relative to the workpiece 30). Miyashita et al. teaches machining device with collision avoidance. Basista et al. teaches machining device with collision avoidance (col.6 at lines 50-67 and col.7 at lines 1-5). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Yuasa et al., by modifying Miyashita et al.’s support 43 according to Basista et al.’s support bed 32, to prevent cut out piece from fall further down to the bottom of the bed (col.6 at lines 60-64) as taught by Basista et al.
 	The combination of Miyashita et al., Yuasa et al. and Basista et al. would meet the claim limitation of “recognizing whether the change comprises an object, having a predetermined shape according to a predetermined cutting plane, cut from the workpiece is tilted with at least a portion of the object standing upright relative to the workpiece” because Yuasa et al. teaches recognizing whether the change comprises an object standing upright relative to the workpeice except for the object cut from the workpiece. However, Basista et al. teaches having a predetermined shape according to a predetermined cutting plane, cut from the workpiece is tilted with at least a portion of the object standing upright relative to the workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Yuasa et al., by modifying Miyashita et al.’s support 43 according to Basista et al.’s support bed 32, to prevent cut out piece from fall further down to the bottom of the bed (col.6 at lines 60-64) as taught by Basista et al.
 	Regarding claim 4, modified Miyashita et al. discloses “a 3D object of the change is modelled and is checked for collision between the 3D object and the laser machining head” (Yuasa et al., figs.4-5 teaches CCD camera can be used to take image of product shape in 3D. Abstract, i.e., the machine shape data defining the three-dimensional shape of the machine side including the main shaft head provided with the processing tool and the tool holder attached thereto is obtained, and whether the coordinate position of said processing material given by said processing material’s shape data is in the space to be occupied by the machine given by said machine’s shaped data or not is determined at the relative movement position between the main shaft head and the work table by execution of the processing program … and when the coordinate position of the processing material W is in the space to be occupied by the machine, it is determined that the processing material W and the machine interfere with each other. Also see fig.3).
 	Regarding claim 9, modified Miyashita et al. discloses “the recognition is based on already pre-calculated possible positions of cut parts of the workpieces” (Miyashita et al.,  para.0038-0040, i.e., the movement of the machining head 40 is started according to a positioning command that commands the movement to the next machining point. Then, the bock remaining-movement-amount calculation unit 72 calculates a remaining movement amount of the bock by integrating moving commands output from the movement amount calculation units. Examiner interpreted that the calculated remaining movement amount of block is considered as pre-calculated positions of cut parts of the workpiece … the movement of machining head 40 is started according to a positioning command that commands the movement to the next machining point).
 	Regarding claim 11, modified Miyashita et al. discloses “the laser machining head is anticipated by means of the trajectory thereof to bypass the change or to stop” (Miyashita et al., abstract, i.e., at this point, whether to perform the operation to bring the machining head closer to the workpiece by gap control using a detection value of the gap sensor or by moving the machining head to a position determined by parameters can be selected. Fig.1 shows the laser machining head is anticipated by means of the trajectory thereof to stop).



 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584), Caristan (US 8,367,969) and Basista et al. (US 6,128,546) as applied in claims 1, 4, 9 and 11 above, and further in view of Choo et al. (US 2003/0209528) and Regaard et al. (US 2016/0193692). 
 	Regarding claim 2, modified Miyashita et al. discloses all the features of claim limitations as set forth above except for measuring points are defined along a cutting contour of a cut part and monitored for brightness and/or colour values.
 	Choo et al. teaches “measuring points are defined along a cutting contour of a cut part” (fig.1 shows a plurality of cutting keys 20 is used as measuring points that is defined along a cutting contour of a cutting part.  Para.0009, i.e., glass substrate 1 for cutting, where cutting keys are formed on each corner of LCD unit cells, and scribe lines 4a, 4b are defined along the cutting keys 20). Miyashita et al. teaches laser processing. Choo et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Choo et al., by adding Choo et al.’s cutting keys 20 to Miyashita et al.’s cutting area, to provide alignment for cutting (para.0009 and fig.1) as taught by Choo et al. 
 	Regaard et al. teaches “pointes are monitored for brightness and/or colour values” (para.0030, i.e., it is possible to draw conclusions about the cutting front angle as a characteristic variable of the cutting process from the brightness value or measured overall intensity of the image, or of a portion of this image. Please noted that the image constitutes points or pixels). Miyashita et al. teaches laser processing. Regaard et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Regaard et al., by adding Regaard et al.’s control method includes dragging observation to Miyashita et al.’s device, for purpose of keeping the alignement of the observation direction relative to the advance direction of the cutting process (para.0028-0030) as taught by Regaard et al.


 	 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Basista et al. (US 6,128,546) as applied in claims 1, 4, 9 and 11 above, and further in view of Hilderbrand et al. (US 2010/0176099).
 	Regarding claim 3, modified Miyashita et al. discloses all the features of claim limitations as set forth above except for the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece.
 	Hilderbrand et al. teaches “the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece” (para.0044 discuss about a camera can be used for picking up the workpiece from different points of view. Fig.1a and para.0012 discuss about translator displacement and rotatory displacement can be made. Fig.1a shows the images are captured offset in time and that a change in an image of the workpiece is detected relative to a chronologically earlier image of the workpiece such has images of 1 and 2). Miyashita et al. teaches laser processing. Hilderbrand et al. teaches laser processing (para.0043 and claim 15). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Hilderbrand et al., by adding Hilderbrand et al.’s program to Miyashita et al.’s control unit, to provide manufacturing accuracies down to some few micrometers can be achieved (para.0005) as taught by Hilderbrand et al.


 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (US 2016/0059351) in view of Yuasa et al. (US 5,751,584) and Basista et al. (US 6,128,546) as applied in claims 1, 4, 9 and 11 above, and further in view of Lee (US 2011/0313561).
 	Regarding claim 10, modified Miyashita et al. “a cut part is identified” (Miyashita et al., para.0030, i.e., when a next machining start point Ps is positioned higher than a machining end point Pe).
 	Miyashita et al. is silent regarding compared with its position with already calculated possible positions of this cut part.
 	Lee teaches “compared with its position with already calculated possible positions of this cut part” (abstract discuss about laser machining and para.0032, i.e., determine the alignment positions on the substrate … the absolute coordinates may be also calculated by the information by the optical pick unit. Para.0040, i.e., the pattern detected by moving the plurality of optical pickup units … are stored while being transformed into the information on the error positions in the memory unit connected to the optical pickup unit in real time (S104). Examiner noted that the transformation from the image into information on the error positions required calculation in order to transfer image data into position data. Fig.2 and abstract discuss about comparing reference position information with error position information). Miyashita et al. teaches laser processing. Lee teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyashita et al. with Lee, by adding Lee’s program to Miyashita et al.’s control unit, to improve the substrate machining rate using laser and to perform the precision machining (abstract and para.0003) as taught by Lee.



Allowable Subject Matter
 	Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
 	Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 103 … Miyashita discloses a laser beam machining apparatus … is silent regarding an object cut from the workpiece … the Office Action suggests that Yuasa …nothing would suggest to one skilled in the art to change the operation of Yuasa …” on pages 8-10.
 	In response, Miyashita et al. teaches a laser machining apparatus that is used to cut workpiece. The machining apparatus having a gap sensor that is capable of detect any workpiece portion (regardless cut-off workpiece or not) to avoid collision. Basista et al. teaches the object or a portion of workpiece being cut off. However, it would be obvious to employ Miyashita et al.’s gap sensor to detect the tilted portion of the workpiece to avoid collision. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761